Title: From Thomas Jefferson to Madame de Colmare, 23 August 1787
From: Jefferson, Thomas
To: Colmare, Madame de



à Paris ce 23me Aout 1787.

Je suis très faché, Madame, de ne pouvoir pas repondre à la lettre que vous me faites l’honneur de m’ecrire en vous faisant toucher la somme qui vous pourroit etre due pour le billet de papier-monnaie des etats unis que vous m’avez envoyé et que je vous renvoye ci-dedans. Mais premierement la valeur dependra de l’epoque à laquelle votre mari l’a recu. Le billet au moment de sa date (Sep. 1778) valoit environ 73.₶ Après la fin de l’année 1780 il n’a valu plus de 4.₶ 4s. Si on l’a recu entre ces deux termes il aura une valeur moyenne selon le moment. De plus ce n’est qu’en Amerique que ces billets seront payés. C’est là seulement qu’il y a des personnes qui connoissent les veritables des faux. On en a fait la contrefaçon en Angleterre, et ce sont des billets contrefaits pour la plupart qui circulent chez l’etranger, parce que c’est là qu’on ne s’y connoit pas. Le conseil que j’ai donné toujours aux personnes qui m’ont adressé de ces billets, c’est de les envoyer au Consul de France en Amerique, ayant soin de lui bien constater l’epoque ou on les a reçu: et c’est le seul conseil, Madame, que je suis dans le cas de vous donner. J’ai l’honneur d’etre, avec bien de regrets de ne pouvoir pas vous mieux servir, et avec des sentiments très respectueux, Madame, votre tres humble et tres obeissant serviteur,

Th: Jefferson

